UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2397



DARYL SMITH,

                                              Plaintiff - Appellant,

          versus


MARYLAND STATE POLICE; DAVID B. MITCHELL,
Secretary of the Department of State Police;
E. J. KRICKLER; HECTOR VENTO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-1716-WMN)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl Smith, Appellant Pro Se.     Hugh Scott Curtis, Assistant
Attorney General, Pikesville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daryl Smith appeals the district court’s orders denying relief

on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons state by the district court.   See Smith v. Maryland State

Police, No. CA-02-1716-WMN (D. Md. Oct. 8 and Dec. 10, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2